DETAILED ACTION

This Office action is in response to the remarks and amendments dated 7/19/21.  Claims 1-7, 11-12, 14, 16-22, 24-29, 31-34 and 36-38 are pending.  Claims 1-7, 11-12, 14, 16-22, 24-29, 31-34 and 36-37 are rejected.  Claim 38 is allowable and objected to.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,904,630 to Al-Kassim et al. (“Al-Kassim”) in view of US Patent Application Publication 2008/0195109 to Hunter et al. (“Hunter”).
Claim 1.  A floating electromagnetic field generator system, comprising: 
a base (Al-Kassim, Fig. 1, #40); 

a brace disposed within the surgical bed platform (see Al-Kassim, Figs. 3 and 4 #54, wherein central hub seen in the top view is not seen in the side view because it is disposed in the platform; furthermore #54 is seen to be in the middle portion of the platform, being disposed between two ends of the platform) and directly connected to the surgical bed platform (Al-Kassim, Fig. 3, #52 is directly connected to brace #54; bed platform can be seen as #102 in Fig. 9); 
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform; 
a first arm (Al-Kassim, Fig. 3, # 106) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the first arm positioned directly between the surgical bed platform and the first bed rail, and the first arm having at least one field generator coil embedded therein (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails #340; Applicant’s arms are a non-weight bearing structure that are used to hold field generator coils; also Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” including “on side rails associated with the [operating room] table”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the surgery table of Al-Kassim with the surgery implement navigation system disclosed by Hunter in arms #106 that hold field generator coils would be located on the inside of Al-Kassim’s rails shown as longitudinal beams of frame #52, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results, or would have been an obvious rearrangement of parts, and because there is no criticality to the relative placement of the rails or beams; regarding the term “embedded,” it would have been obvious to place the electromagnetic field generators of Hunter in any appropriate location and embedding the field generators of Hunter into a structural member appears to be an obvious matter of design choice since there does not appear to be any functional benefit and the apparatus would function equally well being “positioned at any appropriate location” as disclosed by Hunter); and 
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned directly between the surgical bed platform and the second bed rail (regarding the arm being located between the bed platform and the second bed rail, see discussion above with respect to the first arm), and the second arm having at least one field generator coil embedded therein (as noted above with respect to the first arm, in view of Hunter it would have been obvious to place field generator coils on the arms of Al-Kassim), the second arm positioned parallel to the first arm (Al-Kassim, Fig. 3, arms #52 are seen to be parallel)
wherein the brace maintains relative position between the first arm and the second arm as the first arm is displaced (see Al-Kassim Fig. 3; arms #106 are attached to brace #54, and are therefore maintained in the same position relative to each other; in the proposed rearrangement of parts proposed above, the arms would still be attached to brace #54 and would still therefore be maintained in the same position relative to each other).
Claim 2. 
Claim 5. The system of claim 1, the first arm and the second arm are attached to the brace 
Claim 6. The system of claim 1, wherein the first and the second arm are additionally attached using a connecting component (Applicant’s connecting component is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2).
Claim 7. The system of claim 6, wherein the connecting component is a base connecting component comprising an intermediate brace (Applicant’s connecting component is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2).
Claim 11. The system of claim 7, wherein the intermediate brace has a width between three inches and five inches (Al-Kassim teaches, in column 5, line 3, tubular members with dimensions of “100x25x88 mm” which reads on Applicant’s “between three inches and five inches”).
Claim 12. A system, comprising: 
a first surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11) that is connected to, and movable with respect to, a second surgical bed platform (Al-Kassim, Fig. 10, teaches various panels that are movable with respect to the main panel; also see column 6, lines 32-54: “one end of the panel can pivot”); 

first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the first surgical bed platform on opposing sides of the surgical bed platform; 
a first arm (Al-Kassim, Fig. 3, # 106) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the first arm positioned directly between the first surgical bed platform and the first bed rail, and the first arm having at least one field generator coil connected there to (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails #340; Applicant’s arms are a non-weight bearing structure that are used to hold field generator coils; also Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” including “on side rails associated with the [operating room] table”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the surgery table of Al-Kassim with the surgery implement navigation system disclosed by Hunter in which Al-Kassim’s arms #106 that hold field generator coils would be located on the inside of Al-Kassim’s rails shown as longitudinal beams of frame #52, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results, or would have been an obvious rearrangement of parts, and because there is no criticality to the relative placement of the rails or beams; regarding the term “connected,” it would have been obvious to place the electromagnetic field generators of Hunter in any 
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite the first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned directly between the first surgical bed platform and the [[first]] second bed rail (regarding the arm being located between the bed platform and the second bed rail, see discussion above with respect to the first arm), and the second arm having at least one field generator coil connected thereto (as noted above with respect to the first arm, in view of Hunter it would have been obvious to place field generator coils on the second arm of Al-Kassim), 
wherein the brace maintains relative position between the first arm and the second arm as at least one of the first arm or the second arm is displaced (see Al-Kassim Fig. 3; arms #106 are attached to brace #54, and are therefore maintained in the same position relative to each other; in the proposed rearrangement of parts proposed above, the arms would still be attached to brace #54 and would still therefore be maintained in the same position relative to each other).
Claim 16. The system of claim 12, wherein each of the first arm and the second arm have a plurality of field generator coils connected thereto (Hunter, paragraph [0127] teaches “the coil array 752, which can include multiple individual coils…”).
Claim 17. The system of claim 16, wherein each of the first arm and the second arm have a plurality of field generator coils detachably attached thereto (Hunter, paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 18. The system of claim 16, wherein each of the first arm and the second arm have a plurality of field generator coils embedded within (Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter .
Claims 3-4, 14, 19-22, 24-29, 31, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,904,630 to Al-Kassim et al. (“Al-Kassim”) and US Patent Application Publication 2008/0195109 to Hunter et al. (“Hunter”), in view of US Patent Application Publication 2015/0026889 to Roselius et al. (“Roselius”).
Claim 3. The system of claim 1, wherein the first arm and the second arm are configured to stay rigid independent of movement of the surgical bed platform due to a weight of the patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not teach “wherein the first arm and the second arm are configured to stay rigid independent of movement of the surgical bed platform due to a weight of the patient”; however, Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen 
Claim 4. The system of claim 3, wherein the first arm and the second arm are configured to stay rigid independent of bending of the surgical bed 
Claim 14. The system of claim 12, wherein the first arm and the second arm are configured to stay rigid independent of movement of the first surgical bed platform due to a weight of the patient and the first arm and the second arm are configured to stay rigid independent of bending of the first surgical bed platform due to a weight of the patient (Roselius, Fig. 5).
Claim 19. A system, comprising: 
a base (Al-Kassim, Fig. 1, #40); 

a brace (Al-Kassim, Fig. 7, brace comprises a hub and spokes with tubes, #’s 78, 76, and 74, and outer frame #70; these structures can collectively be seen as #54 in Fig. 2) disposed within the surgical bed platform (see Al-Kassim, Figs. 3 and 4, wherein central hub seen in the top view is not seen in the side view because it is embedded in the platform) and directly connected to the surgical bed platform (Al-Kassim, Fig. 3, #52 is directly connected to brace #54; bed platform can be seen as #102 in Fig. 9);
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform; 
a first hinged arm (Al-Kassim, Fig. 3, # 106; regarding “hinged,”  Applicant’s arms and rails have a pivotal connection, such that the rails are weight bearing while the arms are not weight bearing; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to #’s 52; however Al-Kassim does not provide more detail on this aspect of his invention and does not explicitly teach that arms #106 are hinged; Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and the same manner of construction recited in the claim; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Al-Kassim with the hinged bending capability of Roselius in 

surgical bed platform (Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient; however Al-Kassim does not describe the intended forces and specific structural members that are weight bearing; Roselius teaches a similar apparatus and teaches in Fig. 5 weight bearing members #2, equivalent to Applicant’s rail #340 and Al-Kassim’s rails of #52, and Roselius teaches non-weight bearing members #4 that are equivalent to Applicant’s arms #330; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide separate weight bearing and non-weight bearing members as taught by Roselius for at least the motivation described in Roselius paragraph [0006], Roselius states “a problem experienced with these surgical tables is that the table top bends when a person lies on it, especially if the person is heavy. When the table top is bent, the side rails are also affected by the bending forces which make the rails to bend, too”; therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the separate weight bearing and non-weight bearing configuration of Roselius in order to eliminate bending of accessory arms and prevent problems associated with such bending).
Claim 20. The system of claim 19, wherein the base connecting component is at a level of the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to be taller than the surface of the bed platform indicated by the dotted lines; moreover there is no criticality to 
Claim 21. The system of claim 19, wherein the base connecting component is below the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to extend lower than the top surface of the bed platform indicated by the top dotted lines; moreover there is no criticality to the orientation of these structures and it would have been an obvious matter of design choice to provide the cross beam of Al-Kassim as either taller or shorter than the level of the surgical bed platform).
Claim 22. The system of claim 19, wherein the first hinged arm and the second hinged arm are configured to stay rigid independent of movement and bending of the surgical bed platform due to the weight of a patient (see Roselius Fig. 5 and discussion above with respect to “independent from weight bearing portions of the system”; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 6, lines 2-3 that #106 is “pivotably mounted”; however, Al-Kassim does not provide more detail on this aspect of his invention; Roselius teaches a similar table with a similar construction and which has rails that are mounted in the same pivotal manner, as seen in Fig. 5; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically “the rails 4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and therefore the apparatus of Al-Kassim is configured as claimed).
Claim 24. A system, comprising: 
a surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11); 

first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform;  
a first arm that (Al-Kassim, Fig. 3, # 106)  is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the first arm positioned directly between the surgical bed platform and the first bed rail, the first arm comprising at least one field generator coil (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails #340; Applicant’s arms are a non-weight bearing structure that are used to hold field generator coils; also Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” including “on side rails associated with the [operating room] table”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the surgery table of Al-Kassim with the surgery implement navigation system disclosed by Hunter in which Al-Kassim’s arms #106 that hold field generator coils are located on the inside of Al-Kassim’s rails shown as longitudinal beams of frame #52, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results and because there is no criticality to the 
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned directly between the surgical bed platform and the second bed rail (regarding the arm being located between the bed platform and the second bed rail, see discussion above with respect to the first arm), the second arm comprising at least one field generator coil (as noted above with respect to the first arm, in view of Hunter it would have been obvious to place field generator coils on the arms of Al-Kassim) and first and second opposing ends (Al-Kassim, Fig. 3, longitudinal arms #106 inherently have two ends);
wherein the first end of the second arm is connected to the first end of the first arm using the brace, (Al-Kassim, Fig. 3, longitudinal arms #106 are attached by brace #54; also see Fig 7), [[and]] 
wherein the second end of the second arm is connected to the second end of the first arm using an intermediate brace component (Applicant’s “intermediate brace” is understood to be “connecting component” as discussed in the disclosure, which is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2; alternatively #70 in Fig. 7), and 
wherein the first arm and the second arm are at least partially independent from weight-bearing portions of the surgical bed platform system (Al-Kassim discusses generally in columns and the brace is configured to maintain steady position between the first arm and the second arm (see Al-Kassim Fig. 3; arms #106 are attached to brace #54, and are therefore maintained in the same position relative to each other; in the proposed rearrangement of parts proposed above, the arms would still be attached to brace #54 and would still therefore be maintained in the same “steady position” relative to each other).
Claim 25. The system of claim 24, wherein the intermediate brace is at a same level as the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to be taller than the surface of the bed platform indicated by the dotted lines; moreover there is no criticality to the orientation of these structures and it would have been an obvious matter of design choice to 
Claim 26. The system of claim 24, wherein the intermediate brace is below the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to extend lower than the top surface of the bed platform indicated by the top dotted lines; moreover there is no criticality to the orientation of these structures and it would have been an obvious matter of design choice to provide the cross beam of Al-Kassim as either taller or shorter than the level of the surgical bed platform).
Claim 27. The system of claim 24, the first arm and the second arm are attached to the brace using a hinge (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not provide more detail on this aspect of his invention, therefore Al-Kassim does not explicitly teach “the first arm and the second arm are attached to the brace using a hinge;” Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and the same manner of construction recited in the claim; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Al-Kassim with the hinged bending capability of Roselius in order to ensure that the arms of Al-Kassim remain unaffected by the bending of the bed and thereby allowing the 
Claim 28. The system of claim 24, wherein each of the first arm and the second arm have a plurality of field generator coils connected thereto (Hunter, paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 29. The system of claim 28, wherein each of the first and the second arm have a plurality of field generator coils detachably attached thereto (Hunter, paragraph [0127] teaches “the coil array 752, which can include multiple individual coils…”; paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 31.  The system of claim 1, wherein the brace component is configured to prevent movement of the first arm and the second arm due to movement of the surgical bed platform caused by a weight of the patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not explicitly teach “wherein the brace component is configured to prevent movement of the first arm and the second arm due to movement of the surgical bed platform caused by a weight of the patient”; however, Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and the same manner of construction recited in the claim; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Al-Kassim with the hinged bending capability of Roselius in 
Claim 33.  The system of claim 12, wherein the first arm is hingedly attached to the brace component and structurally supported by the brace (see rejection of claim 27, above).
Claim 34.  The system of claim 1, wherein the surgical bed platform is formed as a single component (Al-Kassim, Fig. 1, tabletop #50 is a single component; moreover, to the degree that Al-Kassim’s bed platform be interpreted to not be a single component, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bed platform of Al-Kassim as a single component since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 36.  The system of claim 24, wherein the brace is formed as a single component (the brace of Al-Kassim is formed of multiple components, as seen in Fig. 7; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the brace as a single component since Applicant has not shown that there is any criticality to the manner of construction of the brace component, and additionally it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 37.  The system of claim 12, wherein the brace is configured to prevent movement of the first arm and the second arm due to movement of the first surgical bed platform caused by a weight of a patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have ..
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,904,630 to Al-Kassim et al. (“Al-Kassim”), US Patent Application Publication 2008/0195109 to Hunter et al. (“Hunter”), in view of US Patent 1,011,038 to Davenport.
Claim 32.  The system of claim 12, wherein each of the first surgical bed platform and the second surgical bed platform are configured to support a patient thereon, wherein the first surgical bed platform is configured rotate relative to a longitudinal axis of the second bed platform along a plane defined by the second bed 



Discussion of allowable subject matter

Claim 38 is objected to as depending from a rejected claim.  Applicant’s Claim 38, in conjunction with the limitations of clams 12 and 32, contains subject matter that is not found in the prior art in the claimed manner.  The claim language appears to be directed toward the structures of Applicant’s Fig. 27 (which is discussed in Applicant’s specification in paragraphs [0137]-[0148]).  There is no motivation to modify the prior art in the claimed manner to provide the additional hinge of Applicant’s Fig. 27.  Applicant’s independent claims 1, 19, and 24 would be similarly allowable if amended to include all of the limitations of claims 12, 32 and 38.


Response to Applicant's remarks and amendments

With respect to claim 1 (as well as independent claims 12, 19, and 24), rejected under 35 USC §103, Applicant argues on pages 9-10 of Applicant’s remarks that the cited prior art do not teach the claimed invention.  Applicant alleges that cited rail and arm structures are not 
Applicant also provides several arguments on pages 11-12 regarding amended claim language directed toward the brace maintains relative positions between the arms.  In Al-Kassim Fig. 3 arms #106 are attached to brace #54, and are therefore always maintained in the same position relative to each other; in the proposed rearrangement of parts proposed above with respect to Hunter, the arms would still be attached to brace #54 and would still therefore be maintained in the same position relative to each other.
With respect to claim 19 Applicant argues on pages 12-13 that Roselius doesn’t teach “the first hinged arm and the second hinged arm are independent from weight-bearing portions of the surgical bed platform” and alleges that the cited structures of Roselius are not equivalent to Applicant’s structures.  Examiner respectfully disagrees.  The cited structures of Roselius are equivalent in that they are not weight bearing members, and that they perform the same function as Applicant’s non-weight bearing arms.  More importantly, Roselius teaches a system where certain members are designed to carry a load while other members do not carry the load.  It would have been obvious to incorporate this idea into the apparatus of Al-Kassim, as has been discussed in the above rejections, and in the prior office action.

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Examiner, Art Unit 3673 
                                                                                                                                                                                                       
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673